Exhibit 10.7

FIRST AMENDMENT

TO

THE PROGRESSIVE CORPORATION

2010 GAINSHARING PLAN

WHEREAS, The Progressive Corporation 2010 Gainsharing Plan (the “Plan”) is
currently in effect; and

WHEREAS, the Compensation Committee of the Board of Directors of The Progressive
Corporation (the “Committee”) has the authority pursuant to the provisions of
the Plan to amend the Plan in its discretion;

WHEREAS, all capitalized terms used in this First Amendment shall have the
meanings ascribed to them in the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 6(E) of the Plan is hereby deleted in its entirety and the following
is substituted in its place:

 

  E. Limitations

The performance score for the Direct Business Unit can vary from 0 to 3.0, and
for each other Business Unit can vary from 0 to 2.0, determined under the
procedures described above, based on actual performance. If, however, the
performance score for the Direct Business Unit exceeds 2.0, such score shall be
rounded down to 2.0 before the weighting thereof and the calculation of the
Performance Factor as described above. The final Performance Factor cannot
exceed 2.0, regardless of the results of any individual matrix.

2. Except as herein expressly provided, the terms and conditions of the Plan
shall remain unchanged and in full force and effect.